EXHIBIT PreMD Inc. Management’s Discussion and Analysis of Financial Condition and Operating Results The following discussion and analysis should be read in conjunction with the audited financial statements and notes thereto for the years ended December 31, 2007, 2006 and 2005, which have been prepared in accordance with Canadian generally accepted accounting principles. Some of the statements contained in this Management’s Discussion and Analysis of Financial Condition and Operating Results constitute forward-looking statements. These statements relate to future events or to PreMD’s future financial performance and involve known and unknown risks, uncertainties and other factors that may causePreMD’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements.Additional information relating to the Company, including our annual information form and other statutory reports, are available on SEDAR at www.sedar.com. Unless otherwise noted, all dollar amounts referenced herein are in Canadian dollars. Vision PreMD Inc. (“PreMD” or the “Company”) is a predictive medicine company dedicated to improving health outcomes with non- or minimally-invasive tools for the early detection of life-threatening diseases, particularly cardiovascular disease and cancer. Corporate Overview PreMD’s products are designed to identify those patients at risk for disease.With early detection, cardiovascular disease and cancer can be more effectively treated, or perhaps, prevented altogether.PreMD is developing easy-to-use, accurate and cost-effective tests designed for use at the point of care, in the doctor’s office, at the pharmacy, for insurance testing and eventually as a home use test. Our product development pipeline includes: Coronary Artery Disease Risk Assessment: • PREVU* Point of Care (“POC”) Skin Cholesterol Test (limited clearance for sale in the U.S. (CLIA-exempt), Canada and has a CE-Mark for European countries) • PREVU* LT Skin Cholesterol Test, a lab-processed format (cleared for sale in Canada and has a CE-Mark for Europe) • PREVU* PT Skin Cholesterol Test, a consumer-oriented format (in development) Cancer Screening Tests (in development): • ColorectAlert™ • LungAlert™ • Breast cancer test Growth Strategy PreMD’s objective is to be a leader in the field of predictive medicine.To achieve this goal, we are pursuing the following strategies: Identify and Target Significant Markets with Unmet Needs We concentrate our efforts on medical conditions where there is a well-defined need and demand for screening tests to detect serious or life-threatening diseases, which we believe we can successfully develop and bring to market.We believe that early detection, intervention and ongoing monitoring can significantly improve patient outcomes. 1 PreMD Inc. Management’s Discussion and Analysis of Financial Condition and Operating Results Ensure a Multiple Product Pipeline We pursue sustained development by maintaining a portfolio of products at different stages, which helps to mitigate risk while enhancing opportunities to generate value for stakeholders. We continuously assess and study other possible applications of our technologies.In addition, we continue to seek out and evaluate new, proprietary technologies that have undergone initial proof-of-principle studies and that offer clear cost/benefit trade-offs compared to products currently available on the market.. Maintain a Strong Clinical Program We maintain an active clinical program, and are currently involved in several studies. Our objectives are to advance product development and to build a critical mass of data to support new regulatory claims and indications for use.Our clinical program, along with the publications and presentations it generates, enhances the scientific validation and credibility of PreMD’s products.In turn, this validation improves strategic partnering opportunities and helps to expand the potential commercial market for our tests. Pursue Strategic Relationships We build collaborative relationships with leading companies, organizations and institutions to conduct clinical trials and to assist with the development of our products.Some of PreMD’s current and previous relationships include AstraZeneca Pharmaceuticals LP; The Cleveland Clinic Foundation; U.S. National Cancer Institute; AtheroGenics, Inc.; Jabil Circuit, Inc.; Thermo Fisher Scientific Inc.; University of Texas M.D. Anderson Cancer Center; Montreal Heart Institute; and National Heart, Lung and Blood Institute. PreMD also seeks, at the appropriate time, to license its products to major diagnostic, pharmaceutical or consumer goods companies for any or all of the related marketing, sales, manufacturing and distribution.This strategy allows us to minimize the expenses and risks of large-scale commercialization.In addition, through these relationships, we gain the expertise of others, which enhances our ability to pursue multiple product opportunities. Establish and Maintain Strong Intellectual Property Portfolio Patents and other proprietary rights are essential to our business.We file patent applications to protect technology, inventions and improvements to technology or inventions that we consider important. Such applications may cover composition of matter, the production of active ingredients or their novel applications.PreMD has acquired, by license or assignment, rights to patents and applications filed in Canada, the U.S. and internationally.We also rely upon trade secrets, non-patented proprietary know-how and continuing technological innovation to develop and maintain our competitive position. 2 PreMD Inc. Management’s Discussion and Analysis of Financial Condition and Operating Results Key Relationships Strategic:AstraZeneca Pharmaceuticals LP On July 13, 2007, the Company signed a license agreement with AstraZeneca Pharmaceuticals LP (“AstraZeneca”) to market and distribute the Company’s skin cholesterol test in the United States.Under the financial terms of the agreement, the Company received an upfront payment of $533,000 (US$500,000) and will be eligible to receive a series of additional payments of up to US$6.0 million upon attainment of various development and revenue targets.In addition, the Company will receive royalties of 20% on AstraZeneca’s sales of the products, escalating to 25% on sales in excess of US$30 million per year.The agreement does not provide for a fixed termination date. Research: ColorectAlert™ On January 5, 2007, the Company amended the ColorectAlert™ license agreements.Under the terms of the amendment, the Company replaced Dr. Shamsuddin with Med-11 AG (“Med-11”) as the licensor and agreed to pay $175,000 to Med-11.This amount was expensed in 2006 as general and administration expense.The amendment also reduced the royalty payable by the Company from 10% to 7.5% on its revenues from products utilizing the patents and eliminated all future milestone payments that the Company may have been required to pay under the initial agreements. Private placements On March 27, 2007, the Company issued, by way of private placement, 2,917,268 common shares and 1,458,635 common share purchase warrants for gross proceeds of approximately $3,880,000.Each common share purchase warrant expires in March 2010 and entitles the holder to acquire one common share at a price of $1.66 per share.On July 30, 2007, the Company filed a Form F-3 registration statement with the United States Securities and Exchange Commission (“SEC”) to register the shares issued pursuant to the private placement. Subsequent to the year end, on March 12, 2008, the Company issued by way of private placement, $1,435,000 senior unsecured debentures maturing on September 12, 2009 and 5,072,395 common share purchase warrants for gross proceeds of approximately $1,220,000.Each common share purchase warrant expires in March 2013 and entitles the holder to acquire one common share at a price of $0.2759 per share. 3 PreMD Inc. Management’s Discussion and Analysis of Financial Condition and Operating Results Convertible debenture financing On August 30, 2005, PreMD completed a private placement financing of convertible debentures, maturing on August 30, 2009, for gross proceeds of $9,828,000 (US$8,210,000) less issue fees and expenses of $913,000 (resulting in net proceeds of $8,915,000).The unsecured debentures bear interest at an annual rate of 7% (effective rate of 15% on the liability component) payable quarterly in cash or common shares at the Company’s option.The number of common shares issuable in satisfaction of interest payments is dependent on the trading price of the common shares at the time of the applicable interest date and is based on a fixed exchange rate of $0.8209.The debentures are convertible into common shares at any time during the term, at the option of the holder, at $3.47 per share (subject to adjustment).If all the debentures were converted to common shares, it would result in the issuance of an additional 2,882,195 common shares.Purchasers of the convertible debentures also received warrants to purchase 1,288,970 common shares at any time before August 30, 2010 at an exercise price of $3.57 per common share (subject to adjustment).At any time after one year from the date of issuance of the warrants, the warrants may also be exercised by means of a cashless exercise by the holder.On August 25, 2006, $475,000 (US$430,000) of the debentures were converted into 150,877 common shares of the Company, which resulted in a reclassification of $357,000 of the liability, $140,000 of the equity component of the convertible debentures and $22,000 of the deferred financing fees to share capital. Stock exchange listing On April 24, 2007, the Company was notified by the American Stock Exchange (“AMEX”) that it was below certain of the AMEX’s continued listing standards relating to minimum levels of shareholders’ equity.On June 15, 2007, the AMEX accepted the Company’s plan to regain compliance and continued the listing of the Company’s shares pursuant to an extension ending on October 24, 2008.Failure to make progress consistent with the plan or to regain compliance with the continued listing standards by the end of the extension period could result in the Company being delisted from AMEX.Subsequent to the year end, on February 7, 2008, the Company provided an amended plan to the AMEX to reflect current conditions. Regulatory Subsequent to the year end, on January 15, 2008, the Company received a non-substantially equivalent (“NSE”) letter from the United States Food and Drug Administration (the “FDA”) regarding the 510(k) submission for an expanded regulatory claim on its point-of-care (“POC”) skin cholesterol test.The Company has filed a request for a second level review of the 510(k) submission and is fully exploring the issues raised by the FDA in order to achieve FDA clearance. 4 PreMD Inc. Management’s Discussion and Analysis of Financial Condition and Operating Results Market Potential Overview: Market for disease detection Predictive medicine is an important growth market, driven by four key factors: The Aging Population As the population ages, so do the incidences of both cardiovascular disease and cancer, among other diseases.According to the United States Census Bureau data published in 2000, the U.S. population aged 65 and older is projected to double by 2030.By 2030, individuals aged 65 and older will account for 20% of the U.S. population.Around the world, the aging population has contributed to dramatic growth in health care spending. Escalating Health Care Costs In most countries around the world, total health care spending is at an unsustainable level.In many nations, including the United States, health spending is growing at a rate that exceeds economic growth.In 2004 in the U.S., health care spending accounted for approximately 15.3% of the gross domestic product.Faced with escalating expenditures, governments, insurers and consumers are evaluating and implementing cost containment strategies.We believe that technologies that are patient-friendly, easy to use and cost effective while maintaining quality of care represent a significant market opportunity. Innovative Technologies Enable Improved Risk Assessment Technological advances have created more effective, easy-to-use devices, enabling risk assessment to be moved closer to the patient.This has resulted in the earlier and more cost-effective identification of disease and the initiation of therapy or prevention at an earlier stage.The use of screening and monitoring diagnostics for early intervention, improved treatment and ongoing monitoring has emerged as an important component of managed health care. Trend Towards Health Self-Management The trend towards greater use of point-of-care testing and self-diagnosis began in the early 1980s and is expected to continue.Increasingly, people are focused on personal wellness and the vital role of the individual in health maintenance.Similarly, the aging population is demanding better preventative care that is patient friendly. Theta Reports projected strong growth in the worldwide market of total point-of-care tests performed in a professional setting (in a physician’s office, at a pharmacy, etc.) from 2000 to 2005. Similarly, between 2002 and 2007 the global over-the-counter (“OTC”) market for home diagnostic testing was expected to increase by 49%, at a compound annual growth rate of 8.3%. Coronary artery disease (“CAD”) risk assessment: The role of skin cholesterol Overview According to the most recent data available from the World Health Organization, cardiovascular diseases, particularly heart attack and stroke, claim the lives of 17 million worldwide annually.Coronary artery disease, or heart disease, accounts for 7.2 million of these deaths.According to the American Heart Association, in the U.S., every 26 seconds an American will suffer a coronary event, and about every minute someone will die from one. 5 PreMD Inc. Management’s Discussion and Analysis of Financial Condition and Operating Results Cholesterol is a soft, waxy substance that is produced by the body, and is obtained from eating certain foods, such as meat, eggs, and other animal products.Cholesterol is transported in the blood by plasma lipoproteins.The deposit of cholesterol onto damaged blood vessel walls results in the development of a lesion that eventually reduces both the flexibility of the afflicted blood vessel as well as intravascular space.This atherosclerotic plaque results in increased risk not only for coronary artery disease but also for angina pectoris and sudden cardiac death, stroke, and peripheral vascular disease. Traditional Risk Factors High blood cholesterol is considered to be a major risk factor for coronary artery disease.In the U.S., the National Cholesterol Education Program, a nationwide effort to reduce the prevalence of high blood cholesterol launched by the U.S. National Institutes of Health in 1985, has spurred significant growth in the market for cholesterol and other risk assessment tests.Clinical laboratories in the U.S. are estimated to perform approximately 250 million cholesterol tests per year and another 290 million clinical laboratory tests are performed in the rest of the world. However, blood cholesterol tests may be highly variable in results over a series of days, relatively expensive to perform and require a fasting blood sample from the patient.Additionally, several studies suggest that about half of all heart attack patients actually have blood cholesterol levels within what is considered a normal, healthy range. While blood cholesterol remains an important risk factor for heart disease, it is widely accepted that several risk factors for CAD must be considered together to provide an accurate picture of absolute risk of disease. Cardiovascular disease risk is determined by identifying the risk factors present and combining these cardiovascular risk factors to determine overall risk.The accurate assessment of an individuals risk level is the key to effective treatment and risk management.Traditional cardiovascular risk factors include increasing age, heredity, tobacco smoking, high blood pressure, physical inactivity, diet, obesity and diabetes mellitus.A number of other emerging factors that have demonstrated a link to heart disease include C-reactive protein (“CRP”), homocysteine, carotid intima-media thickness (“CIMT”), electron-beam tomography for coronary calcium, ankle/brachial blood pressure index (“ABI”), and soluble intercellular adhesion molecule (“ICAM-1”).
